DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The listing of references in the Background of the disclosure is not a proper information disclosure statement.  At least some of the references referenced in this section of the specification are not cited in the Information Disclosure Statement submitted 13 May 2019 in this application, of which an annotated copy is distributed with this Office action.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, “the list may not be incorporated into the specification but must be submitted in a separate paper.”  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  
Applicant is reminded of the duty to submit information which is material to patentability, as required by 37 CFR 1.56.

Specification
Paragraphs [0004]-[0007] refer to various numbers in parentheses which are understood to perhaps be intended as relevant references, but these have not been otherwise identified by 1  One skilled reading the specification would therefore not be apprised of the work being referenced.  This objection will be resolved with either (1) an amendment to specify identifying bibliographic information associated with these documents or (2) an amendment to delete the parenthetical numbers.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Alsop (US 6,252,403) in view of Driesel et al. (US 2010/0213941).

Further regarding claim 1, to acquire the image shown in the left side of Fig. 4, the pad and object are surrounded with at least one RF coil, in the form of spiral coil 10, which requires “0.5 d[B] less power,” as in the paragraph beginning at line 38 of col. 8.  The image shown in the left side of Fig. 4 necessitates generation of a magnetic field that extends through the pad and into the region of interest, as each are depicted in the frame.  The MR image frames shown are known to those skilled to be the result of the detected field and conversion to electrical signals for processing and visual representation.  The intensity homogeneity is increased for the left side of Fig. 4, in which the dielectric pad is in place, relative to the right side of Fig. 4, as detailed in the paragraph beginning at line 8 of col. 6.  See also the relative “drop in signal intensity near the top of the head” in the right side of Fig. 4 as compared with the left in the paragraph beginning at 
Further regarding claim 1, Alsop establishes that at field strengths in excess of 1.5 T, the RF signal wavelength is shorter than the size of the human head, which results in “variations with position in the intensity and contrast” of the images, as in the paragraph beginning at line 21 of col. 3.  Alsop’s arrangement is specifically designed for high RF frequency/lower signal wavelength, as in the cited passage.  While Alsop’s design accommodates field strengths of “at least four Tesla,” as in the paragraph bridging cols. 4 and 5, and does not specifically identify using a strength of 3T, the optimum field strength will be determined by routine experimentation.2  Applicant has no disclosed criticality for the strength of 3T, and field strength is known to those skilled to be a result-effective variable, with respect to signal intensity and contrast, as cited in Alsop in col. 3.  Additionally, in the same field of coil arrays and dielectric materials exploited in MR imaging methods, Driesel specifically identifies 3.0 Tesla as a standard within the background of the invention at [0004].  In view of the collective evidence, it would have been obvious to those skilled at the time the invention was made to exploit a 3T field strength in the methods of Alsop in order to optimize signal intensity and image contrast, which is consistent with the cited passage of Alsop at col. 3.  
Regarding claim 2, Alsop teaches that deuterium “could be used [...] to render the dielectric invisible” in the paragraph beginning at line 20 of col. 9, which also identifies D2 as a dielectric resonator.  Alsop additionally details use of ceramics, as in the first full paragraph of col. 5.

Regarding claim 4, Driesel discloses embodiments with uniform thickness of dielectric 13, as shown in at least Fig. 1A, where the dielectric is uniform.  It would have been obvious to further include uniform thickness of the dielectric in the method of Alsop in order to consistently mitigate the signal loss referenced in col. 9 of Alsop across the surface of the tissue to which it conforms, for example.
Regarding claim 5, Alsop references designs with a “flexible bag” in line 30 of col. 9, which suggests that the pad is adapted to received different volumes.  Driesel further teaches increasing the thickness of the dielectric in [0014], which suggests adapting the dielectric to the particular diagnostic application.  It would have been obvious to fill the bag of Alsop with different volumes in order to optimize according to penetration depth, as in the cited passage of Driesel.
Regarding claim 6, the reduced power output referenced in Alsop in the paragraph beginning at line 38 of col. 8 of 0.5 dB reduces the required power output by 50% or more, according to the linear scale between percentage of output and x dB, k = 10 x/10 (of which 0.5 dB computes to a value in excess of 50%).  A value of 50%, for which applicant discloses no 
Regarding claim 7, while Alsop does not specifically disclose the value of signal-to-noise improvement achieved with the dielectric pad and coil arrangement used, Alsop does identify that arrangement is specifically designed to reduce signal loss for high field strength/ high RF frequencies, as in the paragraph beginning at line 21 of col. 3.  Applicant’s disclosure has no stated criticality for the specific value of 27%, and increased SNR corresponds to a self-evident result (i.e., improved signal intensity and image contrast, as demonstrated in Alsop’s Fig. 4).  It therefore would have been obvious to those skilled, through optimizing the combined parameters of field strength, RF signal frequency, and the dimensions and characteristics of the pad and coil arrangement to achieve an SNR that is improved by 27%.  Additionally, since the characteristics of the pad and coil of Alsop are disclosed with the same specificity of those claimed, the improved SNR is considered an emergent or inherent property of both the claimed arrangement and Alsop’s.

Regarding claim 8, Alsop discloses a method for enhancing the performance of an imaging system (i.e., improved RF field homogeneity, as in at least the abstract) including providing an MR imaging system, as in the paragraph bridging cols. 4 and 5.  An object is provided in the form of a subject under examination, with images of the object shown in at least Fig. 4.  A pad is provided in the form of a “flexible bag of dielectric fluid that [...] conform[s] to 
Further regarding claim 8, to acquire the image shown in the left side of Fig. 4, the pad and object are surrounded with at least one RF coil, in the form of spiral coil 10, which requires “0.5 d[B] less power,” as in the paragraph beginning at line 38 of col. 8.  The image shown in the left side of Fig. 4 necessitates generation of a magnetic field that extends through the pad and into the region of interest, as each are depicted in the frame.  The MR image frames shown are known to those skilled to be the result of the detected field and conversion to electrical signals for processing and visual representation.  The intensity homogeneity is increased for the left side of Fig. 4, in which the dielectric pad is in place, relative to the right side of Fig. 4, as detailed in the paragraph beginning at line 8 of col. 6.  See also the relative “drop in signal intensity near the top of the head” in the right side of Fig. 4 as compared with the left in the paragraph beginning at line 20 in col. 9, indicating that the left frame of Fig. 4 demonstrates an increased in signal to noise ratio.  See also “eliminating the signal loss” with respect to the frame shown on the right, as detailed in the same passage.
Further regarding claim 8, Alsop establishes that at field strengths in excess of 1.5 T, the RF signal wavelength is shorter than the size of the human head, which results in “variations 3  Applicant has no disclosed criticality for the strength of 3T, and field strength is known to those skilled to be a result-effective variable, with respect to signal intensity and contrast, as cited in Alsop in col. 3.  Additionally, in the same field of coil arrays and dielectric materials exploited in MR imaging methods, Driesel specifically identifies 3.0 Tesla as a standard within the background of the invention at [0004].  In view of the collective evidence, it would have been obvious to those skilled at the time the invention was made to exploit a 3T field strength in the methods of Alsop in order to optimize signal intensity and image contrast, which is consistent with the cited passage of Alsop at col. 3. 
Further regarding claim 8,  the dielectric water bag used in the left frame of Fig. 4, as cited, conforms to a portion of the head, but it is not specifically identified as a helmet.  However, Driesel further teaches that dielectric resonators used in MR imaging can be provided as curved insulating bodies and “formed in the manner of a helmet or dome” in [0147].  It would have been obvious to those skilled to form the dielectric resonator as a helmet or dome in order to improve the contrast and signal intensity for a wider circumference of the head.  Additionally, those skilled understand that conforming image acquisition equipment to the contours of the structure under examination will reduce noise and thus have a higher SNR.
2 as a dielectric resonator.  Alsop additionally details use of ceramics, as in the first full paragraph of col. 5.
Regarding claim 10, Driesel discloses embodiments with uniform thickness of dielectric 13, as shown in at least Fig. 1A, where the dielectric is uniform.  It would have been obvious to further include uniform thickness of the dielectric in the method of Alsop in order to consistently mitigate the signal loss referenced in col. 9 of Alsop across the surface of the tissue to which it conforms, for example.
Regarding claim 11, the reduced power output referenced in Alsop in the paragraph beginning at line 38 of col. 8 of 0.5 dB reduces the required power output by 50% or more, according to the linear scale between percentage of output and x dB, k = 10 x/10 (of which 0.5 dB computes to a value in excess of 50%).  A value of 50%, for which applicant discloses no specific criticality and has a self-evident effect on system operation (i.e., reduced required power to operate), would be obvious to those skilled through routine optimization of the dimensions and dielectric constant of the pad and particular coil geometry.  Additionally, since the characteristics of the pad and coil of Alsop are disclosed with the same specificity of those claimed, the reduced required power is considered an emergent or inherent property of both the claimed arrangement and Alsop’s.
Further regarding claim 11, while Alsop does not specifically disclose the value of signal-to-noise improvement achieved with the dielectric pad and coil arrangement used, Alsop does identify that arrangement is specifically designed to reduce signal loss for high field strength/ high RF frequencies, as in the paragraph beginning at line 21 of col. 3.  Applicant’s disclosure 

Regarding claim 12, Alsop discloses a method for enhancing the performance of an imaging system (i.e., improved RF field homogeneity, as in at least the abstract) including providing an MR imaging system, as in the paragraph bridging cols. 4 and 5.  An object is provided in the form of a subject under examination, with images of the object shown in at least Fig. 4. A pad is provided in the form of a “flexible bag of dielectric fluid that [...] conform[s] to the top surface of the head,” as in the paragraph beginning at line 21 of col. 9 and shown in the left side of Fig. 4.  The dielectric fluid has a dielectric constant is known to those skilled to be higher than the dielectric constant of tissue.  See also “dielectric water against the scalp” describing the left side of Fig. 4 which “eliminate[s] signal loss” at the top of the head, as in the paragraph beginning at line 20 of col. 8.  This is consistent with applicant’s disclosure of the invention in at least [0018] and [0042] which detail that water is included as the material filling the pad.  Each of the water in the pad and the tissues under examination have inherent material properties including dielectric constants.
Further regarding claim 12, to acquire the image shown in the left side of Fig. 4, the pad and object are surrounded with at least one RF coil, in the form of spiral coil 10, which requires 
Further regarding claim 12, Alsop establishes that at field strengths in excess of 1.5 T, the RF signal wavelength is shorter than the size of the human head, which results in “variations with position in the intensity and contrast” of the images, as in the paragraph beginning at line 21 of col. 3.  Alsop’s arrangement is specifically designed for high RF frequency/lower signal wavelength, as in the cited passage.  While Alsop’s design accommodates field strengths of “at least four Tesla,” as in the paragraph bridging cols. 4 and 5, and does not specifically identify using a strength of 3T, the optimum field strength will be determined by routine experimentation.4  Applicant has no disclosed criticality for the strength of 3T, and field strength is known to those skilled to be a result-effective variable, with respect to signal intensity and contrast, as cited in Alsop in col. 3.  Additionally, in the same field of coil arrays and dielectric materials exploited in MR imaging methods, Driesel specifically identifies 3.0 Tesla as a 
Further regarding claim 12, the reduced power output referenced in Alsop in the paragraph beginning at line 38 of col. 8 of 0.5 dB reduces the required power output by 50% or more, according to the linear scale between percentage of output and x dB, k = 10 x/10 (of which 0.5 dB computes to a value in excess of 50%).  A value of 50%, for which applicant discloses no specific criticality and has a self-evident effect on system operation (i.e., reduced required power to operate), would be obvious to those skilled through routine optimization of the dimensions and dielectric constant of the pad and particular coil geometry.  Additionally, since the characteristics of the pad and coil of Alsop are disclosed with the same specificity of those claimed, the reduced required power is considered an emergent or inherent property of both the claimed arrangement and Alsop’s.
Further regarding claim 12, while Alsop does not specifically disclose the value of signal-to-noise improvement achieved with the dielectric pad and coil arrangement used, Alsop does identify that arrangement is specifically designed to reduce signal loss for high field strength/ high RF frequencies, as in the paragraph beginning at line 21 of col. 3.  Applicant’s disclosure has no stated criticality for the specific value of 27%, and increased SNR corresponds to a self-evident result (i.e., improved signal intensity and image contrast, as demonstrated in Alsop’s Fig. 4).  It therefore would have been obvious to those skilled, through optimizing the combined parameters of field strength, RF signal frequency, and the dimensions and characteristics of the pad and coil geometry to achieve an SNR that is improved by 27%.  Additionally, since the 
Regarding claim 13, Alsop teaches that deuterium “could be used [...] to render the dielectric invisible” in the paragraph beginning at line 20 of col. 9, which also identifies D2 as a dielectric resonator.  Alsop additionally details use of ceramics, as in the first full paragraph of col. 5.
Regarding claim 14, the dielectric water bag used in the left frame of Fig. 4, as cited, conforms to a portion of the head, but it is not specifically identified as a helmet.  However, Driesel further teaches that dielectric resonators used in MR imaging can be provided as curved insulating bodies and “formed in the manner of a helmet or dome” in [0147].  It would have been obvious to those skilled to form the dielectric resonator as a helmet or dome in order to improve the contrast and signal intensity for a wider circumference of the head.  Additionally, those skilled understand that conforming image acquisition equipment to the contours of the structure under examination will reduce noise and thus have a higher SNR.
Regarding claim 15, Driesel discloses embodiments with uniform thickness of dielectric 13, as shown in at least Fig. 1A, where the dielectric is uniform.  It would have been obvious to further include uniform thickness of the dielectric in the method of Alsop in order to consistently mitigate the signal loss referenced in col. 9 of Alsop across the surface of the tissue to which it conforms, for example.
Regarding claim 16, Alsop references designs with a “flexible bag” in line 30 of col. 9, which suggests that the pad is adapted to received different volumes.  Driesel further teaches increasing the thickness of the dielectric in [0014], which suggests adapting the dielectric to the 


Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to form PTOL-892.  Kaneko et al. ‘497 is cited as relevant to reducing the inhomogeneity of the B1 field through use of a dielectric pad.  Kataoka et al. (JMRI) details the effects of different dielectric pads on image homogeneity at strengths of 3T.  Wen et al. (J Magn Reson B) evaluates dielectric resonators including water or deuterium in RF coils in high field strength MRI.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA LAURITZEN whose telephone number is (571) 272-4303.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran, can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AMANDA LAURITZEN MOHER/
Primary Examiner, Art Unit 3793

	













    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Paragraphs herein as numbered in applicant’s pre-grant publication, US 2019/0353735.
        2 MPEP § 2144.05(II).
        3 MPEP § 2144.05(II).
        4 MPEP § 2144.05(II).